Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an after final received on 02/18/2022.  Claims 1-3 and 5-12 are now pending and ready for examination.

Response to Amendment
The amendment received on 02/18/2022 has been entered and considered in full.

Response to Arguments
35 USC 112 Rejection
The Applicant has amended claim 1 to recite that the position, size, or kind of a label at a corresponding position is automatically detected specified by the test data.  Therefore, the Examiner withdraws the previous 35 USC 112 rejection.

Allowable Subject Matter
Claims 1-3 and 5-12 are allowable for the same reasons indicated in the previous final rejection dated on 01/06/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667